Exhibit 10.12.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
January 1, 2012, is entered into by and between GRAYMARK HEALTHCARE, INC, an
Oklahoma corporation (“GRMH”), and STANTON NELSON, an individual (the
“Executive” and collectively with GRMH, the “parties” or individually the
“party”).

WHEREAS, GRMH desires to continue to employ the Executive and the Executive
desires to continue to serve GRMH, upon the terms and subject to the conditions
contained in this Agreement; and

WHEREAS, the Executive has served as the Company’s Chief Executive Officer
pursuant to the terms and conditions of an employment agreement made effective
October 1, 2009 (the “Prior Employment Agreement”); and

WHEREAS, the parties desire to amend and restate the Prior Employment Agreement
in its entirety.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, GRMH and the Executive agree as follows:

1. Employment. GRMH hereby employ the Executive as an employee and Chief
Executive Officer, and the Executive hereby accepts such employment subject to
the terms and conditions contained in this Agreement. Subject to the terms of
this Agreement, the employment relationship of the Executive with GRMH is “at
will” and either can terminate this Agreement with or without cause as provided
in this Agreement.

2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use the Executive’s
best efforts and due diligence to the performance of his duties and
responsibilities consistent with his position and with developing and
maintaining a quality business operation.

 

  2.1. Specific Duties. The Executive will serve as the Chief Executive Officer
of GRMH or such other position and title as GRMH and Executive shall mutually
determine from time to time. The Executive will use the Executive’s best efforts
to perform all of the services required to fully and faithfully execute the
offices and positions to which the Executive is appointed and such other
services as may be reasonably directed by GRMH in accordance with this
Agreement.

 

  2.2. Rules and Regulations. GRMH may adopt an employee manual which addresses
frequently asked questions regarding employee relations with GRMH. The employee
manual will be subject to change without notice in the sole discretion of GRMH
at any time. The Executive agrees to comply with the applicable employee manual
except to the extent inconsistent with this Agreement. In the event of a
conflict between the employee manual and this Agreement, this Agreement will
control over the terms of the employee manual.



--------------------------------------------------------------------------------

3. Other Activities. Except for the activities (the “Permitted Activities”)
expressly approved by the Board of Directors of GRMH in writing, during the term
of this Agreement, the Executive will not: (a) serve as an officer or director
of any corporation, partnership, company or firm whose securities are publicly
traded; (b) except for passive investments that do not violate this Agreement
and do not interfere with the full time employment of Executive, serve as a
general partner, manager or officer of any corporation, partnership, limited
liability company, other company or firm; or (c) directly or indirectly invest
in, participate in or acquire an interest in any company, business or entity
which is engaged, directly or indirectly, in providing sleep disorder diagnostic
services, sleep therapy or re-supply services. The limitations in this Section 3
will not prohibit a passive investment by the Executive in publicly traded
securities where the equity interest owned by the Executive does not exceed 2%
of the total outstanding equity interests of the publicly traded company. The
Executive shall disclose in writing to the Board of Directors of GRMH all above
Permitted Activities at the time of the execution of this Agreement and
thereafter upon written request.

4. Executive’s Compensation. GRMH agrees to compensate the Executive, subject to
the terms of this Agreement, as follows:

 

  4.1. Base Salary. An annual base salary (the “Base Salary”) of not less than
One Hundred Ninety Nine Thousand Dollars ($199,000), payable in approximate
equal installment in accordance with GRMH’s customary payroll practices. The
parties agree that the Base Salary shall have effective from January 1, 2012.
Executive’s salary may be increased, but not decreased, pursuant to an annual
review by GRMH’s Compensation Committee. In the event the Executive’s Base
Salary is increased, the increased amount will then constitute the Base Salary
for all purposes of this Agreement.

 

  4.2. Bonus. In addition to the Base Salary described at Section 4.1 of this
Agreement, GRMH may periodically review and may pay bonus compensation to the
Executive. Any bonus compensation determined to be paid, if any, will be at the
absolute discretion of GRMH in such amounts and at such times as GRMH may
determine.

 

  4.3. Benefits. During the term of this Agreement, the Executive shall be
entitled to participate in any employee benefit plans and programs which are
maintained by GRMH for and generally available to employees of GRMH, all in
accordance with the terms of such plans and programs. In addition, the Executive
shall be entitled to participate in any employee benefit plans and programs that
are maintained by GRMH for and generally available to its executive officers,
all in accordance with the terms of such plans and programs. GRMH shall
reimburse the Executive for all reasonable and ordinary expenses incurred by him
on behalf of GRMH in the course of the Executive’s duties upon the presentation
by the Executive of appropriate documentation substantiating the amount of and
purpose for which such expenses were incurred, in accordance with GRMH policy.
The Executive will be entitled to take up to four (4) weeks of paid vacation
each calendar year during the term of this Agreement, without carryover to the
following calendar year.

 

  4.4. Compensation Review. The compensation of the Executive will be reviewed
not less frequently than annually by GRMH.

 

2



--------------------------------------------------------------------------------

5. Termination. Notwithstanding any other provision of this Agreement,
Executive’s employment may be terminated at any time by GRMH or the Executive
with or without cause, subject to the terms and conditions of this Section 5.

 

  5.1. Termination by Company.

5.1.1. Termination without Cause. GRMH may terminate this Agreement without
cause at any time by the service of written notice of termination to the
Executive specifying an effective date of such termination not sooner than
thirty (30) days after the date of such notice (the “Termination Date”). In the
event this Agreement is terminated without cause by GRMH (i) GRMH will pay to
Executive within thirty (30) days of the Termination Date in a single lump sum
payment (A) his earned but unpaid Base Salary and accrued vacation pay through
the Termination Date and (B) an amount equal to one and one-half times
(1.5X) his then Base Salary less all applicable federal and state payroll tax
withholding (if any); (ii) GRMH will maintain in full force and effect, for the
continued benefit of Executive (and his spouse and his dependents, as
applicable) for a period of eighteen (18) months following the Termination Date,
the medical, hospitalization, and dental programs in which Executive (and his
spouse and his dependents, as applicable) participated immediately prior to the
Termination Date, at the level in effect and upon substantially the same terms
and conditions (including, without limitation, contributions required by
Executive for such benefits) as existed immediately prior to the Termination
Date, provided, if Executive (or his spouse) is eligible for Medicare or a
similar type of governmental medical benefit, such benefit shall be the primary
provider before GRMH medical benefits are provided, and if Executive becomes
reemployed with another employer and is eligible to receive medical,
hospitalization and dental benefits under another employer-provided plan, the
medical, hospitalization and dental benefits described herein shall be secondary
to those provided under such other plan during the applicable period; (iii) GRMH
will reimburse Executive, pursuant to GRMH’s policy, for reasonable business
expenses incurred, but not paid, prior to the Termination Date; (iv) Executive
will be entitled to any other rights, compensation or benefits as may be due to
Executive following such termination to which he is otherwise entitled in
accordance with the terms and provisions of any plans or programs of the
Company; and (v) all unvested stock options issued to Executive pursuant to
GRMH’s 2008 Long-Term Incentive Plan shall vest immediately prior to the
Termination Date and be exercisable by Executive for one (1) year after the
Termination Date (clauses (i) through (v) being referred to herein as the
“Severance Compensation”).

Provided however, no portion of the Severance Compensation shall be due or
payable to Executive after the Termination Date in the event that Executive
shall assert or claim that any part of any this Agreement (including but not
limited to Sections 6, 7, 8 or 9) is invalid or unenforceable, in whole or part.

5.1.2. Termination for Cause. GRMH may terminate this Agreement for Cause upon
written notice and such termination will not be a breach of this Agreement by
the GRMH. “Cause” means termination of employment for one of the following
reasons: (i) the conviction of Executive by a federal or state court of
competent jurisdiction or a plea of guilty or no contest to a felony which
relates to the Executive’s employment at the GRMH; (ii) an act or acts of
dishonesty taken by Executive and intended to result in substantial personal
enrichment of Executive at the expense of GRMH or any affiliate; or
(iii) Executive’s “willful” failure to follow a direct lawful written order from
the Board of Directors of GRMH, within the reasonable scope of Executive’s
duties, which failure is not cured within thirty (30) days after receipt of
written notice specifically identifying said failure. For purposes of the
definition of “Cause”, no act or failure to act on Executive’s part shall be
deemed “willful” unless done or omitted to be done by Executive, not in good
faith and without reasonable belief that Executive’s action or omission was in
the best interest of GRMH. In the event this Agreement is terminated for

 

3



--------------------------------------------------------------------------------

Cause by GRMH, (a) the Executive shall be entitled to receive all compensation,
reimbursements and benefits under this Agreement that are either payable to the
Executive or that are earned by the Executive as of the Termination Date, and
(b) GRMH will not have any obligation to provide any further payments or
benefits to the Executive after the effective date of such termination. This
Agreement will not be deemed to have terminated for Cause unless a written
determination specifying the reasons for such termination shall be made and
delivered to the Executive by GRMH. Thereafter, the Executive shall have the
right for a period of thirty (30) days to request a GRMH meeting to be held at a
mutually agreeable time and location within such thirty (30) days and attended
by the governing body (or a representative appointed for this purpose) of GRMH
then serving, at which meeting the Executive will have an opportunity to be
heard.

 

  5.2. Termination by Executive.

5.2.1. Termination Without Cause. The Executive may voluntarily terminate this
Agreement without cause by the service of written notice of such termination to
GRMH specifying an effective date of such termination thirty (30) days after the
date of such notice, during which time Executive may use remaining accrued
vacation days or, at the option of GRMH, be paid for such days. In the event
this Agreement is terminated without cause by the Executive, (i) the Executive
shall be entitled to receive all compensation, reimbursements and benefits
hereunder that are either payable to the Executive or that had been earned by
the Executive as of the Termination Date, and (ii) GRMH will have no further
obligations to Executive hereunder including, without limitation, any obligation
of GRMH to provide any further compensation, payments or benefits to the
Executive after the effective date of such termination.

5.2.2. Termination for Good Reason. The Executive may terminate his employment
with the Company for “Good Reason.” For purposes of this Agreement, “Good
Reason” shall mean the occurrence without the written consent of Executive, of
one of the events set forth below:

(1) a material diminution in the Executive’s authority, duties or
responsibilities;

(2) the reduction by GRMH of Executive’s Base Salary;

(3) any requirement that Executive relocate from his residence in Oklahoma; or

(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

The Executive must provide notice to the Company of the existence of one of the
conditions described above within ninety (90) days of the Executive’s discovery
of the existence of the condition. GRMH has a period of thirty (30) days after
receipt of written notice from the Executive to remedy the situation. If GRMH
fails to remedy the condition, the Executive may terminate his employment for
Good Reason by providing a notice to GRMH within thirty (30) days of the
expiration of GRMH’s period to remedy the condition. Termination for Good Reason
by the Executive will not be a breach of this Agreement and will entitle
Executive to the Severance Compensation.

 

4



--------------------------------------------------------------------------------

Provided however, no Severance Compensation under this section 5.2.2 shall be
due or payable to Executive after the Termination Date in the event that
Executive shall assert or claim that any part of any this Agreement (including
but not limited to Sections 6, 7, 8 or 9) is invalid or unenforceable, in whole
or part.

 

  5.3. Incapacity of Executive. If the Executive suffers from a physical or
mental condition which, in the reasonable judgment of GRMH, prevents the
Executive in whole or in part from performing the duties specified herein for a
period of six (6) consecutive months, the employment of Executive may be
terminated. The termination for such incapacity shall be deemed as a termination
with cause, and all compensation and benefits payable under this Agreement will
be continued for six (6) months if the Executive shall be in compliance with all
of the material terms of this Agreement, and no default by Executive under this
Agreement shall have occurred or shall be continuing.

 

  5.4. Death of Executive. If the Executive should become deceased during the
term of this Agreement, GRMH (i) will pay to the Executive’s estate in a single
lump sum payment equal to (A) his earned but unpaid Base Salary and accrued
vacation pay through the date of death and (B) an amount equal to 50% of his
then Base Salary less all applicable federal and state payroll tax withholding
(if any) and (ii) will maintain in full force and effect, for the continued
benefit of the Executive’s spouse and his dependents, as applicable, the
benefits described in Section 4.4 for six (6) months after the effective date of
such termination to the extent permissible under the terms of such benefit
programs, in both cases if the Executive was in compliance with all of the
material terms of this Agreement and no default by the Executive under this
Agreement has occurred or is continuing.

 

  5.5. Effect of Termination. The termination of this Agreement will terminate
all obligations of the Executive to render services on behalf of GRMH, provided
that the Executive will maintain the confidentiality of all information that is
acquired by the Executive during the term of the Executive’s employment in
accordance with Section 6 of this Agreement. Except as otherwise provided in
this Section 5, no accrued bonus, severance pay or other form of compensation
will be payable by GRMH to the Executive by reason of the termination of this
Agreement. All keys, entry cards, credit cards, files, records, financial
information, furniture, furnishings, equipment, computers and laptops, software,
supplies and other items relating to GRMH will remain the property of GRMH. The
Executive shall have the right to retain and remove all personal property and
effects that are owned by the Executive and located in the offices of GRMH. All
such personal items will be removed from such offices no later than ten
(10) days after the effective date of termination and GRMH shall be authorized
to discard any items remaining thereafter. Prior to the effective date of
termination, the Executive will cooperate with GRMH to provide for the orderly
termination of the Executive’s employment.

 

  5.6. Condition. As a condition precedent to the right to receive the payments
set forth in this Section 5, the Executive (or his personal representative)
shall execute a waiver and release of all claims against GRMH and its governing
body, which the Executive has or may have, in form reasonably acceptable to
GRMH, other than as to the right to receive payments as provided in this
Section 5 or as set forth in and applicable under Section 5.7 below and the
Executive shall be and remain in compliance at all times with this Agreement.
GRMH shall have the right of offset under this Agreement.

 

5



--------------------------------------------------------------------------------

  5.7. Release of GRMH. The Executive agrees, if his employment is terminated
under circumstances entitling him to payments under Section 5.1.1 or
Section 5.2.2 of this Agreement, that in consideration for the payments
described in Section 5.1.1 or Section 5.2.2, the Executive will execute a
General Release in substantially the form attached hereto as Exhibit A, through
which the Executive releases GRMH from any and all claims as may relate to or
arise out of the Executive’s employment relationship (excluding claims Executive
may have under any “employee pension plan” as described in Section 3(3) of ERISA
or any claims under this Agreement). The form of the Release may be modified as
needed to reflect changes in the applicable law or regulations that are needed
to provide a legally enforceable and binding Release to GRMH at the time of
execution.

6. Confidentiality. The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information which
constitutes trade secrets, and/or is of a business or confidential nature, that
is of great value to GRMH. The Executive agrees not to disclose to any person
other than the employees or approved legal counsel of GRMH nor use for any
purpose, other than the performance of this Agreement, any such confidential
information (“Confidential Information”), regardless of the source of the
Confidential Information or how same shall be obtained. All such Confidential
Information shall be the sole and exclusive property of GRMH, as applicable.
Confidential Information includes, but is not limited to, data or material
(regardless of form) which is any of the following: (a) trade secret, non-public
information, or information proprietary to GRMH, (b) information pertaining to
proposed or pending pharmacy acquisitions or sales, proposed or pending sleep
center acquisitions, or other proposed or pending business of GRMH and
(c) financial information or business plans of GRMH. The Executive agrees that
the provisions of this Section 6 will survive the termination, expiration or
cancellation of this Agreement for a period of two (2) years. The Executive
will, upon any termination of this Agreement (or at any other time requested by
GRMH), deliver to GRMH all originals and copies of the documents or materials
containing Confidential Information. For purposes of this Agreement, GRMH
expressly includes any of its affiliated corporations, partnerships, limited
liability companies and other entities.

7. Restrictive Covenant. Notwithstanding any provision of this Agreement to the
contrary, and in further consideration of the terms of this Agreement, for a
period of twenty-four (24) months after Executive is no longer employed by GRMH
for any reason with or without cause as applicable, the Executive will not
directly or indirectly:

 

  (a) acquire, attempt to acquire, solicit, perform services in any capacity
for, or aid another in the acquisition or attempted acquisition of an interest
in any business that is involved in providing sleep disorder diagnostic
services, sleep therapy or re-supply services in any city in the United States
where GRMH or any of its affiliated corporations, partnerships, limited
liability companies or other entities owns a pharmacy or sleep center, or that
is within 40 miles of a pharmacy or sleep center location owned by GRMH or any
of its affiliated corporations, partnerships, limited liability companies or
other entities; or

 

  (b) solicit, induce, entice or attempt to entice any employee, officer or
director (except the Executive’s personal secretary, if any), contractor,
customer, vendor or subcontractor of GRMH or any of its affiliated corporations,
partnerships, limited liability companies or other entities to terminate or
breach any relationship with GRMH or any of its affiliated corporations,
partnerships, limited liability companies or other entities; or

 

  (c) solicit, induce, entice or attempt to entice any customer, vendor or
subcontractor of GRMH or any of its affiliated corporations, partnerships,
limited liability companies or other entities to cease doing business with GRMH
or any of its affiliated corporations, partnerships, limited liability companies
or other entities.

 

6



--------------------------------------------------------------------------------

Executive agrees that the Executive will not circumvent or attempt to circumvent
the foregoing agreements by any future arrangement or through the actions of a
third party.

Executive agrees the above separate restrictions will not work any undue
hardship on Executive, such restrictions are reasonable and that such
restrictions will not keep Executive from earning a living or obtaining
reasonable employment. Executive is a stockholder of GRMH and former direct
member of SDC Holdings, LLC and ApothecaryRx, LLC, both wholly-owned
subsidiaries of GRMH and agrees that the restrictions herein are in further
consideration thereof, this Agreement and the sale and transfer of all goodwill
associated with the former ownership of Company held by Executive pursuant to
that certain Exchange Agreement dated November 19, 2007.

8. Proprietary Matters. The Executive expressly understands and agrees that any
and all improvements, inventions, discoveries, processes, applications, patents,
copyrights, trade names, trademarks, know-how, trade secrets, or other
proprietary matters (“Proprietary Items”) that are principally related to the
business of GRMH and which were generated or conceived by the Executive during
the term of this Agreement, whether generated or conceived during the
Executive’s regular working hours or otherwise, and whether patentable, subject
to copyright or trademark protection or not, will be the sole and exclusive
property of GRMH. Whenever requested by GRMH (either during the term of this
Agreement or thereafter), the Executive will assign or execute any and all
applications, assignments and or other instruments and do all things reasonably
necessary or appropriate in order to permit GRMH to: (a) assign and convey or
otherwise make available to GRMH the sole and exclusive right, title, and
interest in and to the Proprietary Items; or (b) apply for, obtain, maintain,
enforce and defend patents, copyrights, trade names, or trademarks of the United
States or of foreign countries for the Proprietary Items. In the event any
action requested by GRMH to be taken by the Executive after the termination of
this Agreement involves more than a de minimis amount of time, GRMH shall
reasonably compensate the Executive for his time.

9. Arbitration. The parties will attempt to promptly resolve any dispute or
controversy arising out of or relating to this Agreement or termination of the
Executive by GRMH. Any negotiations pursuant to this Section 9 shall be
confidential and will be treated as compromise and settlement negotiations for
all purposes. If the parties are unable to resolve the dispute, the dispute will
be submitted to binding arbitration before a single arbitrator in accordance
with the Rules for Commercial Cases of the American Arbitration Association and
shall be undertaken pursuant to the Federal Arbitration Act. The arbitrator will
be instructed and empowered to take reasonable steps to expedite the arbitration
and the arbitrator’s judgment will be final and binding upon the parties subject
solely to challenge on the grounds of fraud or gross misconduct. The arbitrator
is not empowered to award punitive or exemplary damages but only compensatory
damages and each party hereby irrevocably waives any damages or right thereto
other than such compensatory damages. The arbitrator shall be empowered to apply
the remedy of specific enforcement. The arbitration will be held in Oklahoma
City, Oklahoma. Judgment upon any verdict in arbitration may be entered in any
court of competent jurisdiction. Each party will initially bear its own costs in
connection with the arbitration and the costs of the arbitrator will be borne by
the party who the arbitrator determines did not prevail in the matter. The
procedures specified in this Section 9 will be the sole and exclusive remedies
and procedures for the resolution of disputes and controversies between the
parties arising out of or relating to this Agreement. Notwithstanding the
foregoing, a party may seek a preliminary injunction or other provisional
judicial relief if in such party’s judgment such action is necessary to avoid
irreparable damage or to preserve the status quo pending arbitration. The
parties hereby consent to the exclusive jurisdiction of and proper venue in,
either the Federal District Court for the Western District of Oklahoma or
Oklahoma County District Court, sitting in Oklahoma County, Oklahoma (as
applicable) for purposes of any permitted action in the nature of a preliminary
injunction.

 

7



--------------------------------------------------------------------------------

10. Miscellaneous. The parties further agree as follows:

 

  10.1. Time. Time is of the essence of each provision of this Agreement.

 

  10.2. Notices. Any notice, payment, demand or communication required or
permitted to be given by any provision of this Agreement will be in writing and
will be deemed to have been given when delivered personally or by confirmed
telefacsimile to the party designated to receive such notice, or on the date
following the day sent by overnight courier, or on the third (3rd) business day
after the same is sent by certified mail, postage and charges prepaid, directed
to the following address or to such other or additional addresses as any party
might designate by written notice to the other party:

 

To the Executive:

   Mr. Stanton Nelson    101 North Robinson, Suite 900    Oklahoma City,
Oklahoma 73102

To GRMH:

   Graymark Healthcare, Inc.    210 Park Avenue, Suite 1350    Oklahoma City,
Oklahoma, 73102

 

  10.3. Assignment. Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement, except that this Agreement shall
be assignable to any successor in interest of GRMH or any successor in interest
to substantially all of the assets of GRMH.

 

  10.4. Construction and Severability. This Agreement is intended to be
interpreted, construed and enforced in accordance with the laws of the State of
Oklahoma, notwithstanding any conflict of law principles. The rule of
construction that an agreement shall be construed against the drafter shall not
apply as all parties hereto have negotiated and drafted this Agreement. If any
provision of this Agreement or the application thereof to any person or
circumstance is determined, to any extent, to be invalid or unenforceable, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which the same is held invalid or
unenforceable, will not be affected thereby, and each term and provision of this
Agreement will be valid and enforceable to the fullest extent permitted by law.

 

  10.5. Entire Agreement. Except as provided in this Agreement, this Agreement
is the final, complete and exclusive expression of the agreement between GRMH
and the Executive, supersedes and replaces in all respects any prior employment
agreements and on execution the employment relationship between GRMH and the
Executive after the effective date of this Agreement will be governed by the
terms of this Agreement or any other agreements, oral or otherwise. No
modification of this Agreement will be effective unless made by a written
agreement executed by all of the parties. No inducement to any party exists
except as set forth in this Agreement in writing. This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original but all of
which taken together shall constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

  10.6. Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns.

 

  10.7. Attorneys’ Fees. If any party institutes a permissible action or
proceeding or an arbitration against any other party relating to the provisions
of this Agreement or any default hereunder, the unsuccessful party to such
action or proceeding will reimburse the successful party therein for the
reasonable expenses of attorneys’ fees and disbursements and litigation expenses
incurred by the successful party.

[SIGNATURES ON FOLLOWING PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

EXECUTIVE

/s/ Stanton Nelson

STANTON NELSON

GRMH GRAYMARK HEALTHCARE, INC. By:  

/s/ Steven List

  Steven List   Compensation Committee Chairman

 

10



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE. Various laws, including Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Pregnancy Discrimination Act of 1978, the Equal
Pay Act, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Employee Retirement Income Security Act and the Veterans Reemployment Rights Act
(all as amended from time to time), prohibit employment discrimination based on
sex, race, color, national origin, religion, age, disability, eligibility for
covered employee benefits and veteran status. You may also have rights under
laws such as the Older Worker Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Health and Safety Act and other federal,
state and/or municipal statutes, orders or regulations pertaining to labor,
employment and/or employee benefits. These laws are enforced through the United
States Department of Labor and its agencies, including the Equal Employment
Opportunity Commission (EEOC), and various state and municipal labor
departments, fair employment boards, human rights commissions and similar
agencies.

This General Release is being provided to you in connection with the Amended and
Restated Employment Agreement between you and Graymark Healthcare, Inc. dated as
of January 1, 2012 (the “Agreement”). The federal Older Worker Benefit
Protection Act requires that you have at least twenty-one (21) days, if you want
it, to consider whether you wish to sign a release such as this one in
connection with a special, individualized severance package. You have until the
close of business twenty-one (21) days from the date you receive this General
Release to make your decision. You may not sign this General Release until, at
the earliest, your official date of separation from employment.

BEFORE EXECUTING THIS GENERAL RELEASE YOU SHOULD REVIEW THESE DOCUMENTS
CAREFULLY AND CONSULT WITH YOUR ATTORNEY.

You may revoke this General Release within seven (7) days after you sign it and
it shall not become effective or enforceable until that revocation period has
expired. If you do not accept the severance package and sign and return this
General Release, or if you exercise your right to revoke the General Release
after signing it, you will not be eligible for the special, individualized
severance package. Any revocation must be in writing and must be received by
Graymark Healthcare, Inc., 101 N. Robinson, Suite 920, Oklahoma City, OK 73102,
within the seven-day period following your execution of this General Release.

 

11



--------------------------------------------------------------------------------

GENERAL RELEASE

In consideration of the special, individualized severance package offered to me
by Graymark Healthcare, Inc. (the “Company”) and the separation benefits I will
receive as reflected in the Amended and Restated Employment Agreement between me
and Graymark Healthcare, Inc. dated as of January 1, 2012 (the “Agreement”), I
hereby release and discharge Graymark Healthcare, Inc. and its predecessors,
successors, affiliates, parent, subsidiaries and partners and each of those
entities’ employees, officers, directors and agents (hereafter collectively
referred to as the “Company”) from all claims, liabilities, demands, and causes
of action, known or unknown, fixed or contingent, which I may have or claim to
have against the Company either as a result of my past employment with the
Company and/or the severance of that relationship and/or otherwise, and hereby
waive any and all rights I may have with respect to and promise not to file a
lawsuit to assert any such claims.

This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Pregnancy
Discrimination Act of 1978, the Equal Pay Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, the Employee Retirement Income Security Act or
1974 and the Veterans Reemployment Rights Act (all as amended from time to
time). This General Release also includes, but is not limited to, any rights I
may have under the Older Workers Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Health and Safety Act and any other
federal, state and/or municipal statutes, orders or regulations pertaining to
labor, employment and/or employee benefits. This General Release also applies to
any claims or rights I may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any express or implied employment contracts, and
to any claims I may have against the Company for fraudulent inducement or
misrepresentation, defamation, wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.

It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against the Company which arise after
the date I execute this General Release or on any vested rights I may have under
any of the Company’s qualified or non-qualified benefit plans or arrangements as
of or after my last day of employment with the Company, or on any of the
Company’s obligations under the Agreement or as otherwise required under the
Consolidated Omnibus Budget and Reconciliation Act of 1985 (COBRA).

I have carefully reviewed and fully understand all the provisions of the
Agreement and General Release, including the foregoing Notice. I have not relied
on any representation or statement, oral or written, by the Company or any of
its representatives, which is not set forth in those documents.

The Agreement and this General Release, including the foregoing Notice, set
forth the entire agreement between me and the Company with respect to this
subject. I understand that my receipt and retention of the separation benefits
covered by the Agreement are contingent not only on my execution of this General
Release, but also on my continued compliance with my other obligations under the
Agreement. I acknowledge that the Company gave me twenty-one (21) days to
consider whether I wish to accept or reject the separation benefits I am
eligible to receive under the Agreement in exchange for this General Release. I
also acknowledge that the Company advised me to seek independent legal advice as
to these matters, if I chose to do so. I hereby represent and state that I have
taken such actions and obtained such information and independent legal or other
advice, if any, that I believed were necessary for me to fully understand the
effects and consequences of the Agreement and General Release prior to signing
those documents.

Dated this         day of                    ,        

 

   

 

     

 

12